Exhibit 10.1

AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT dated as of June 24, 2011
(this “Amendment”), is among:

(a) Convergys Funding Inc., a Kentucky corporation (“Seller”),

(b) Convergys Corporation, an Ohio corporation (“Convergys”), as initial
Servicer and Performance Guarantor,

(c) Liberty Street Funding LLC, a Delaware limited liability company (“Liberty
Street” or the “Conduit”),

(d) The Bank of Nova Scotia (“Scotiabank”), and its assigns hereunder
(collectively, the “Scotiabank Committed Purchasers” and, together with Liberty
Street, the “Scotiabank Group”),

(e) Wells Fargo Bank, N.A. (“Wells Fargo” and together with the Conduit and
Scotiabank, the “Purchasers”), successor by merger to Wachovia Bank, National
Association,

(f) The Bank of Nova Scotia in its capacity as agent for the Scotiabank Group
(the “Scotiabank Group Agent”), and

(g) Wells Fargo Bank, N.A. in its capacity as administrative agent for the
Purchasers and the Scotiabank Group Agent (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with the
Scotiabank Group Agent, the “Agents”).

PRELIMINARY STATEMENTS

Seller, Servicer, the Purchasers and the Agents are parties to that certain
Receivables Purchase Agreement dated as of June 30, 2009 (the “Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.

The parties wish to amend the Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. The following definitions set forth on Exhibit I to the
Agreement are hereby amended and restated in their entirety to read as follows:

“Adjusted Eligible Receivables” means the sum of (a) 100% of the aggregate
Outstanding Balance of all Eligible Billed Receivables, plus (b) 100% of the
aggregate Outstanding Balance of all Eligible Unbilled Receivables minus (c) the
aggregate Outstanding



--------------------------------------------------------------------------------

Balance of all Government Receivables in excess of 4.5% of the aggregate
Outstanding Balance of all Receivables.

“Concentration Limit” means, at any time, for any Obligor and its Affiliates,
considered as if they were one and the same Obligor, the percentage of Adjusted
Eligible Receivables set forth in the table below opposite such Obligor’s
applicable short-term unsecured debt ratings assigned by Moody’s and S&P (or in
the absence thereof, the equivalent long term unsecured senior debt ratings),
or, subject to rating agency approval and/or an increase in the Required Reserve
Factor Floor, upon Seller’s request from time to time, such higher percentage of
Adjusted Eligible Receivables (a “Special Concentration Limit”) for such Obligor
designated by Wells and the Scotiabank Group Agent or as set forth on Schedule C
hereto:

 

Short-Term

S&P Rating

 

Long-Term

S&P Rating

 

Short-Term

Moody’s

Rating

 

Long-Term

Moody’s

Rating

 

Allowable %

of Adjusted

Eligible

Receivables

 

Tier Level

A-1 or higher   A+ or higher   P-1   A1 or higher   25.00%   I A-2   BBB+, A-,
or A   P-2   A2, A3 or Baa1   12.50%   II A-3   BBB or BBB-   P-3   Baa2 or Baa3
  8.00%   III Below A-3 or Not Rated by either S&P or Moody’s   Below BBB- or
Not Rated by either S&P or Moody’s   Below P-3 or Not Rated by either S&P or
Moody’s   Below Baa3 or Not Rated by either S&P or Moody’s   4.50%   IV

; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (c) either Wells or the Scotiabank Group
Agent may, upon not less than ten (10) Business Days’ written notice to Seller,
cancel any Special Concentration Limit; provided, further, that the combined
aggregate Adjusted Eligible Receivables of the top 3 Tier Level I Obligors and
their Affiliates may not account for more than 45% of the aggregate Adjusted
Eligible Receivables of all Obligors.

“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of: (a) the sum of (i) 2.00 times the Adjusted Dilution Ratio as
of the immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility
Component as of the immediately preceding Cut-Off Date, times (b) the Dilution
Horizon Ratio as of the immediately preceding Cut-Off Date.

 

2



--------------------------------------------------------------------------------

“Eligible Unbilled Receivable” means, at any time, a Receivable that (a) is not
evidenced by an Invoice but otherwise meets the requirements set forth in
clauses (i) - (xviii) of the definition of “Eligible Billed Receivable”, (b) is
fully earned per the terms of the underlying contractual obligation and (c) is
not invoiced within 10 Business Days of the month following the month in which
the services were rendered.

“Liquidity Termination Date” means June 24, 2014.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.00, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

“Percentage” means (a) 42% as to the Scotiabank Group, and (b) 58% as to Wells.

“Purchase Limit” means $150,000,000.

“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 20.00% plus (b) the product of the Adjusted
Dilution Ratio times the Dilution Horizon Ratio, in each case, as of the Cut-Off
Date immediately preceding the Cut-Off Date of such Calculation Period;
provided, however, that the number in clause (a) of this definition shall be
increased to 30.00% if the short term rating of AT&T Corporation is lowered by
S&P or Moody’s to A3 / P3 respectively or below.

2. Definitions. Clause (i)(A) of the definition of the term “Facility
Termination Date” set forth on Exhibit I to the Agreement is hereby amended by
replacing the reference to “June 30, 2012” with “June 24, 2014.”

3. Scotiabank. With regard to Scotiabank, all references to its “New York
Agency” are hereby removed.

4. Commitments. Schedule A of the Receivables Purchase Agreement is hereby
amended and restated in its entirety to read as set forth in Annex A hereto.

5. Representations and Warranties; Reaffirmation of Performance Undertaking.

5.1. Representations and Warranties of Seller Parties. In order to induce the
Agents, the Purchasers and the Servicer to enter into this Amendment, (i) each
of the Seller Parties hereby represents and warrants to the Agents and the
Purchasers, as to itself or on its own behalf, as applicable, as of the date
hereof: (a) The execution and delivery by such Seller Party of this Amendment
and the performance of its obligations hereunder and under the Agreement as
amended hereby are within its corporate powers and authority and have been duly
authorized by all necessary corporate or limited liability company action on its
part; (b) this Amendment has been duly executed and delivered by such Seller
Party; (c) this Amendment and the Agreement as amended hereby constitute the
legally valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such

 

3



--------------------------------------------------------------------------------

enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); (d) as of the date hereof, the representations
and warranties set forth in Section 5.1 of the Agreement are true and correct as
though made on and as of the date hereof; and (e) as of the date hereof, and
after giving effect to this Amendment, no event has occurred and is continuing,
or would result from this Amendment, that will constitute an Amortization Event
or a Potential Amortization Event.

5.2. Reaffirmation of Performance Undertaking. By its signature below, the
Performance Guarantor hereby acknowledges receipt of a copy of this Amendment
and hereby confirms that after giving effect hereto, the Performance Undertaking
remains in full force and effect.

6. Effectiveness. This Amendment shall become effective as of the date first
above written upon (a) receipt by the Administrative Agent of counterparts
hereof, duly executed by each of the parties hereto and acknowledged by the
Performance Guarantor, and (b) receipt by the Scotiabank Agent of counterparts
of a amendment to the Liquidity Agreement extending the commitment thereunder
through June 24, 2014, duly executed by each of the parties thereto (the
signature of the Scotiabank Agent on this Amendment being evidence of its
receipt of such Liquidity Agreement amendment). Except as expressly amended
hereby, the Agreement shall remain unaltered and in full force and effect.

7. Miscellaneous.

7.1. PATRIOT Act Section 1.1. Each of the Agents and the Purchasers hereby
notifies the Seller Parties that pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), the Agents and the Purchasers may be required to obtain, verify
and record information that identifies the Seller Parties, which information
includes the name, address, tax identification number and other information
regarding the Seller Parties that will allow the Agents and the Purchasers to
identify the Seller Parties in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act. Each of the Seller
Parties agrees to provide the Agents, from time to time on and after the date
hereof, with all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, the PATRIOT Act.

7.2. Bankruptcy Petition. Each of Seller, the Servicer, the Agents and the
Purchasers hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding senior indebtedness of
the Conduit, it will not institute against, or join any other Person in
instituting against, the Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

7.3. CHOICE OF LAW. THIS AMENDMENT (AND THE AGREEMENT AS AMENDED HEREBY) SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN

 

4



--------------------------------------------------------------------------------

SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE
AGENT’S OR PURCHASERS’ OWNERSHIP OF OR SECURITY INTEREST IN THE RECEIVABLES AND
RELATED SECURITY OR REMEDIES IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

7.4. CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY), AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY) SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

7.5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED HEREBY) OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

7.6. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).

7.7. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic mail attaching and image or .pdf of an executed counterpart shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or

 

5



--------------------------------------------------------------------------------

unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

CONVERGYS FUNDING INC., AS SELLER

 

By:  

/s/ David R. Wiedwald

Name:   David R. Wiedwald Title:   Treasurer

CONVERGYS CORPORATION, AS SERVICER AND PERFORMANCE GUARANTOR

 

By:  

/s/ David R. Wiedwald

Name:   David R. Wiedwald Title:   Treasurer

 

7



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC

 

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

8



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, AS A COMMITTED PURCHASER AND AS SCOTIABANK GROUP AGENT

 

By:  

/s/ Christopher Usas

Name:   Christopher Usas Title:   Director

 

9



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., INDIVIDUALLY AS A PURCHASER AND AS ADMINISTRATIVE AGENT

 

By:  

/s/ Michael J. Landry

Name:   Michael J. Landry Title:   Vice President

Address:

Wells Fargo Bank, N.A.

6 Concourse Parkway

Suite 1450

Atlanta, GA 30328

Attention:    Michael Landry Phone:    (404) 732-0820 Fax:    (404) 732-0802

 

10



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE A

COMMITMENTS OF THE PURCHASERS

 

PURCHASER    COMMITMENT  

The Bank of Nova Scotia

   $ 63,000,000   

Wells Fargo Bank, National Association

   $ 87,000,000   

 

11



--------------------------------------------------------------------------------

Schedule C

AT&T Corporation: 30.00%, for as long as the S&P or Moody’s short term rating of
AT&T Corporation is at A3 or P3 respectively or above or S&P and Moody’s long
term ratings are at BBB- or Baa3 respectively or above.

DirecTV Corporation: 12.50%, for as long as the S&P or Moody’s short term rating
of DirecTV Corporation is at A3 or P3 respectively or above or S&P and Moody’s
long term ratings are at BBB- or Baa3 respectively or above.

 

12